       Case 2:19-cv-04662-DJH Document 15 Filed 08/22/19 Page 1 of 3



 1   David A. Chami, AZ #027585
 2   Price Law Group, APC
     8245 N 85th Way
 3   Scottsdale, AZ 85258
     P: (818) 600-5515
 4   F: (818) 600-5415
 5   E: david@pricelawgroup.com

 6   Beth K. Findsen, AZ #023205
     Price Law Group, APC
 7
     8245 N 85th Way
 8   Scottsdale, AZ 85258
     P: (818) 600-5575
 9   F: (818) 600-5475
10   E: beth@pricelawgroup.com
     Attorneys for Plaintiff
11   Ashley Wilkeyson
12
13                          IN THE UNITED STATES DISTRICT COURT
14                              FOR THE DISTRICT OF ARIZONA
15
16   Ashley Wilkeyson,                              Case No.: 2:19-cv- 04662-DJH
17                 Plaintiff,
            vs.                                     NOTICE OF SETTLEMENT
18
     Wakefield & Associates, Inc.,
19
                   Defendant.
20
21
22
            NOTICE IS HEREBY GIVEN that Plaintiff Ashley Wilkeyson (“Plaintiff”), and
23
     Defendant Wakefield & Associates, Inc. (“Defendant”), have settled all claims between
24
25   them in this matter.
26          The parties are in the process of completing the final settlement documents and
27
     expect to file a Stipulation of Dismissal with Prejudice within the next sixty (60) days.
28

                                                  -1-
       Case 2:19-cv-04662-DJH Document 15 Filed 08/22/19 Page 2 of 3



 1         The Plaintiff requests that the Court retain jurisdiction for any matters related to
 2
     completing and/or enforcing the settlement.
 3
           Respectfully submitted this 22th day of August, 2019
 4
 5                                           PRICE LAW GROUP, APC
                                             By: /s/Beth K.Findsen
 6                                           Beth K. Findsen #023205
                                             beth@pricelawgroup.com
 7
                                             David A. Chami, Esq. #027585
 8                                           david@pricelawgroup.com
                                             Attorneys for Plaintiff
 9                                           Ashley Wilkeyson
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
       Case 2:19-cv-04662-DJH Document 15 Filed 08/22/19 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on August 22, 2019, I electronically filed the foregoing with the
 3
     Clerk of the Court using the ECF system, which will send notice of such filing to all
 4
     attorneys of record in this matter.
 5
 6          /s/ Natalie McGuire

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -3-
